Title: To Thomas Jefferson from James Madison, 16 October 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Gray’s Ocr. 16. 1805.
                  
                  I recd. duly your favor of the 11th. at this place, where I am still very painfully detained by the situation of Mrs. M. The appearance of her knee is still equivocal; I am afraid discouraging as to a very prompt and compleat cure. I am the less able however to pronounce on this point, as the Dr. has been prevented by indisposition from seeing his patient for several days, and I cannot be guided by his judgment. We expect he will visit her tomorrow. I am not the less distressed by this uncertainty, in consequence of the indulgent manner in which you regard my absence; but it would have been a great alleviation to me, if my absence had not suspended important questions, on which my aid would have been so inconsiderable. The suspension however I hope will not be continued if circumstances should press for early decisions. The latest accounts from Europe may perhaps suggest a little delay with respect to any provisional arrangements with England. Considering the probability of an extension of the war agst. France, and the influence that may have on her temper towards the U.S., the uncertainty of effecting with England such a shape for an arrangement as alone would be admissible, and the possible effects elsewhere of abortive overtures to her, I think it very questionable whether a little delay may not be expedient, especially as in the mean time the English pulse will be somewhat felt by the discussions now on foot by Mr. Monroe. With respect to Morales, my idea is that he should be instantly ordered off, if Claiborne has the legal power necessary: to which ought to be added perhaps some public admonition agst. the purchase of lands from him. Casa Calvo has more of personal claim to indulgence. I lean to the opinion nevertheless that he should receive notice also to depart; unless Claiborne should be very decided in thinking his stay useful. The stronger his personal claim to indulgence may be, the stronger would be the manifestation of the public sentiment producing his discussion. Y’rujo’s case involves some delicate consideration. The harshness of his recall, as made by our Ministers, and then the footing of a voluntary return on which his leaving the U.S. was put, seem to suggest a degree of forbearance. On the other hand the necessity of some marked displeasure at the Spanish Conduct, a necessity produced as is believed by his own mischevious agency, and the indelicacy of his obtruding his functions here, if that should be the case, plead strongly for peremptory measures towards him. As it is not yet formally known, that he has heard from his Govt. in consequence of the letter of recall, altho’ rendered pretty certainly a recurrence to dates, it may be well perhaps to see whether he manifests a purpose of remaining here. If he should the question will arise whether he shall receive notice that his departure was expected, or that he can no longer be received as the organ of communication with his Govt. Thro’ private channels I collect that he proposes to be at Washington the ensuing winter. The idea is also given out by his family that they are to go to Spain. It cannot be long before some occasion will arise for knowing his real intentions, and therefore for expressing those of the Executive. As to Bowdoin I think it clear he ought to remain in England for the present, and if Erving should have not proceeded to Madrid, I think he also should remain there. Pinkney will if, as is to be wished & his last letter promised, he should have left Spain, will have named Young or some one else, to be the shadow of a representation and if shd. have named no one, perhaps so much the better.
                  If you think it proper that Mr. Wayne should write to Bowdon or Claiborne or both, he will on an intimation of what you wish to be said, write letters of which he is very capable, either in his own name referring to my absence, or to be sent hither for my signature.
                  I find it necessary to mention, what I thought I had done before, that on receiving your sanction, I intimated to Armstrong the opinion here that Insurers stood in the shoes of the insured, under the Convention. I was particularly careful however to use terms that would not commit the Govt. on the question of a mixture of British subjects in the transaction. The question had occurred to me on reading the papers concerning the N. Jersy and I suggested it Mr. Dallas, who confirmed the fact of such a mixture. It appeared to me however, that it was best not to bring the matter into view by countenancing a different decision in a particular case, from what had taken place in similar cases. Probably ⅘ of the payments under the Convention involve the question
                  I wrote long ago to Gelston to send me the precise amount of what is due on the Hermitage, with a promise to remit the money. I have not yet recd. an answer, which I ascribe to the confusion produced in N.Y. by the fever. In the same manner I explain his not having forwarded the wine to Washington
                  I inclose a letter &c from Truxton which explains itself. also one from Troussaint, with a recommendation of him for Consul at Martinique. I explained the obstacle to the appt. of a Consul. He was not altogether unaware of it, but seemed to think that an informal Agency at least would not be offensive, but otherwise, and would be very useful. I believe he wd. suit very well for such a purpose, probably better than any other to be had; and, it is possible that Turreau might give some sort of sanction. Prudent guardians of our affairs in the W. Indies would probably prevent much loss to individuals, and much perplexity to the Govt. If you think the proposition in this case admissible, and that it ought to depend on Turreau, Wayne could communicate with Petry on the subject, unless any other mode of ascertaining the disposition in that quarter be thought better.
                  I put under the same cover with this the last letters from Monroe, which you will please to send to the office which you think proper. I am sorry he did not transmit copies of the law opinions given him by Lord Mulgrave.
                  With constant & respectful attacht I remain Yrs.
                  
                     James Madison
                     
                  
               